DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of claims 1-6 in the reply filed on 04/14/2021 is acknowledged.
Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/14/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanson (US20140048969) in view of Stubenruss (US20170210069).

In reference to claim 1:
Swanson discloses a manufacturing method of a three-dimensional formed object (para 0011), the method comprising:
a first step of causing a forming material to be deposited on a forming table to form a first formed part including a recessed portion which is open in a direction heading from the forming table toward a nozzle through a discharging process of supplying a material to generate the forming material in which at least a portion of the material is melted and discharging the forming material from the nozzle toward the forming table while changing a relative position between the forming table and the nozzle (paras 0011, 0103); and
a second step, including a step of causing the forming material to be deposited inside the recessed portion through the discharging process, of forming a second formed part which is fixed to the inside of the recessed portion in a shorter forming time per unit volume than a forming time per unit volume of the first formed part (para 0106).
Swanson does not disclose that the material is supplied to a rotating flat screw. However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Stubenruss teaches a method for controlling a three-dimensional modeling apparatus (Fig. 1). Stubenruss further discloses the use of a flat screw to melt and extrude the modeling material (para 0022; spiral conveyor 10 in Figs. 1 and 3-4). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Swanson with the flat screw of Stubenruss because all of the claimed elements are known in the prior art and the combination yields predictable results, e.g. the modeling material is melted and extruded using equipment known in the art as suitable for performing the operation.

In reference to claim 2:
In addition to the discussion of claim 1, above, Swanson further discloses wherein in the second step, an area on which the forming material is deposited under the nozzle is rendered larger than in the first step by rendering a movement speed of the nozzle with respect to the forming table in the discharging process lower than that in the first step (paras 0083-0085, 0106; Figs. 8A-9B and 18A-18C).

In reference to claim 4:
In addition to the discussion of claim 1, above, Stubenruss further teaches adjusting the speed of the conveyor to obtain a desired material flow (para 0008). Modified Swanson does not explicitly teach wherein in the discharging process of the second step, a speed of revolution of the flat screw is increased as compared to that in the first step. However, based on the teaching from Stubenruss that material flow is dependent on flat screw rotational speed, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to increase the speed of rotation in order to increase the speed of material flow.

In reference to claim 5:
In addition to the discussion of claim 1, above, Swanson further discloses wherein a first nozzle is used as the nozzle in the discharging process of the first step and a second nozzle which has a larger bore diameter of a discharge port than the first nozzle is used as the nozzle in the discharging process of the second step (para 0067; Fig. 4).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanson and Stubenruss as applied to claim 1, above, and further in view of Batchelder (US20140048970).
In addition to the discussion of claim 1, above, modified Swanson does not teach wherein in the discharging process of the first step, a discharge amount of the forming material from the nozzle is reduced when modifying a movement direction of the nozzle with respect to the forming table.
However, this would have been obvious in view of Batchelder. Batchelder teaches a manufacturing method of a three-dimensional formed object (abstract) based on tool path geometries that results in improved part quality such as more consistent road heights, sharper corners, and greater deposition accuracies (para 0035). Batchelder further teaches reducing the volumetric flow rate decreases the size of a push droplet (paras 0067, 0107). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of modified Swanson with the reduced flow rate corners of Batchelder in order to obtain a method which decreases the size of a push droplet. 
Modified Swanson does not explicitly teach wherein in the discharging process of the second step, the discharge amount of the forming material from the nozzle is not reduced to less than that in the first step when modifying the movement direction of the nozzle with respect to the forming table. However, it would have further been obvious to not reduce the rate of the discharge in the second step to below that of the first step because, as the material is being deposited within a recessed portion of the first step, the generation of a push droplet will not occur.
Alternatively or additionally, the limitations of claim 3 are contingent conditions requiring modifying a movement direction during both the first step and the second step. If either condition is not met, for example in the printing of Fig. 18C of Swanson, no modification of the movement direction of the second step is required.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanson and Stubenruss as applied to claim 1, above, and further in view of Sadusk (US20150093588).
In addition to the discussion of claim 1, above, Swanson further discloses wherein the second step includes a step of disposing a structure which configures a portion of the second formed part inside the recessed portion (para 0106). Modified Swanson does not teach a step of causing the forming material to be deposited through the discharging process in a space in which the structure is not disposed inside the recessed portion. However, this is taught by Sadusk. Sadusk teaches a manufacturing method of a three-dimensional formed object (para 0005). Sadusk further teaches the use of a purge wall structure which prints material outside of the object in order to purge the print nozzle of a first material in order to switch to a second material without oozing and prevent missing second build material on the object (para 0074). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of modified Swanson with the purge wall of Sadusk in order to allow for multi-material printing which prevents locations with incorrect materials.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724.  The examiner can normally be reached on M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.L.S./Examiner, Art Unit 1745                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742